Exhibit 99.1 Internet Gold Reports its Financial Results for the First Quarter of 2014 - NIS 126 million raised through the successful issuance of Series D Debentures - Ramat Gan, Israel – May 29, 2014 – Internet Gold – Golden Lines Ltd. (NASDAQ Global Market and TASE: IGLD) today reported its financial results for the first quarter ended March 31, 2014. Bezeq’s Results: For the first quarter of 2014, the Bezeq Group reported revenues of NIS 2.3 billion ($663 million) and operating profit of NIS 688 million ($197 million). Bezeq’s EBITDA for the first quarter totaled NIS 1.0 billion ($287 million), representing an EBITDA margin of 43.36%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 457 million ($131 million). Bezeq's cash flow from operating activities during the period totaled NIS 1.0 billion ($299 million). Cash Position: As of March 31, 2014,Internet Gold’s unconsolidated cash and cash equivalents and short term investments totaled NIS 432 million ($124 million), its unconsolidated gross debt was NIS 1.17 billion ($337 million) and its unconsolidated net debt was NIS 744 million ($213 million). Internet Gold's Unconsolidated Balance Sheet Data (1) In millions Convenience translation into U.S. dollars (Note A) March 31, March 31, December 31, NIS NIS US$ NIS Short term liabilities 37 Long term liabilities Total liabilities Cash and cash equivalents Total net debt (1)Does not include the balance sheet of B Communications. Internet Gold’s Series D Debentures: On March 3, 2014, the Company raised NIS 126 million ($36 million) from the issuance of NIS 117.5 million ($34 million) par value of Series D Debentures, a new series of debentures. Both principal and interest are linked to the Israeli CPI of January 2014. The Series D Debentures, which are listed on the Tel Aviv Stock Exchange (TASE), received a local Baa1 stable rating from Midroog Ltd., an Israeli rating company affiliated with Moody’s. Dividend from Bezeq: On March 5, 2014, the Board of Directors of Bezeq resolved to recommend to the general meeting of shareholders the distribution of a cash dividend of NIS 802 million ($230 million). On March 27, 2014, Bezeq's shareholders approved the dividend distribution and on April 23, 2ommunications’ received its share of the dividend distribution of approximately NIS 248 million ($71 million). Internet Gold’s First Quarter Financial Results Internet Gold's consolidated revenues for the first quarter of 2014 were NIS 2,311 million ($663 million), a 3.9% decrease compared with NIS 2,405 million reported in the first quarter of 2013. For both the current and the prior-year periods, Internet Gold’s consolidated revenues consisted entirely of Bezeq’s revenues. During the first quarter of 2014, B Communications recorded net amortization expenses of NIS 108 million ($31 million) related to its Bezeq purchase price allocation (“Bezeq PPA”) in its consolidated financial statements.From April 14, 2010, the date of the acquisition of its interest in Bezeq, until March 31, 2014, B Communications has amortized approximately 61% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. Internet Gold’s unconsolidated net financial expenses for the first quarter of 2014 totaled NIS 5 million ($1 million) compared to NIS 11 million in the first quarter of 2013. These expenses consist of NIS 14 million ($4 million) of interest and CPI linkage expenses related to Internet Gold's publicly-traded debentures, which expense was partially offset by financial income of NIS 3 million ($1 million) that resulted from its investments in marketable securities and by NIS 6 million ($2 million) of non-cash financial income related to the revaluation of the option issued to Nurisha Holdings Ltd. to purchase B Communications shares. In accordance with IAS 39, such option must be revalued each quarter until it vests in the second quarter of 2014. As a non-cash item, any expense or income resulting from this revaluation does not affect the Company’s cash-flow. Internet Gold's loss attributable to shareholders for the first quarter of 2014 was NIS 144 million ($41 million) compared to net income of NIS 37 million in the first quarter of 2013. The loss attributable to shareholders in the first quarter of 2014 was primarily attributable to Internet Gold's share in B Communications' loss for the period. The loss was primarily due to one-time expenses relating to the early repayment of the loans B Communications incurred to acquire the controlling interest in Bezeq and the early redemption of all of its outstanding Series A Debentures following its successful private offering of $800 million of 7⅜% Senior Secured Notes due 2021 on February 19, 2014. Internet Gold’s Unconsolidated Financial Results In millions Convenience translation into Quarter ended U.S. dollars Year ended March 31, (Note A) December 31, NIS NIS US$ NIS Revenues - Financial expenses, net ) (5
